UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-54680 KRONOS VENTURESCORP. (Exact name of registrant as specified in its charter) Delaware None (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 297 President Street Brooklyn, New York 11231 (Address of principal executive offices, zip code) (212) 729-6448 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act): Yes x No o APPLICABLE ONLY TO CORPORATE ISSUERS As of June 30, 2014 and as of August 20, 2014, there were 31,390,000 shares of common stock, $0.0001 par value per share, outstanding. KRONOS VENTURES CORP. (A Development Stage Company) QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JUNE 30, 2014 INDEX Index Page Part I. Financial Information Item 1. Financial Statements 4 Interim Balance Sheets as of June 30, 2014 (Unaudited) and December 31, 2013. 4 Interim Statements of Operations (Unaudited) for the three and six months and ended June 30, 2014 and 2013, and for the cumulative period from inception (January 31, 2012) through June 30, 2014. 5 Statements of Cash Flows (Unaudited) for the six months and ended June 30, 2014 and 2013, and for the cumulative period from inception (January 31, 2012) through June 30, 2014. 6 Notes to Financial Statements (Unaudited). 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4. Controls and Procedures. 12 Part II. Other Information Item 1. Legal Proceedings. 13 Item 1A. Risk Factors. 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 13 Item 3. Defaults Upon Senior Securities. 13 Item 4. Mine Safety Disclosures. 13 Item 5. Other Information. 13 Item 6. Exhibits. 14 Signatures 15 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of Kronos Ventures Corp., a Delaware corporation (the “Company”), contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 1995. In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology. These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Actual results may differ materially from the predictions discussed in these forward-looking statements. The economic environment within which we operate could materially affect our actual results. Additional factors that could materially affect these forward-looking statements and/or predictions include, among other things: the possibility that we will not be able to complete our plan of operation, the Company’s need for and ability to obtain additional financing, the exercise of the 100% control the Company’s sole shareholder holds of the Company’s voting securities, other factors over which we have little or no control; and other factors discussed in the Company’s filings with the Securities and Exchange Commission (“SEC”). Our management has included projections and estimates in this Form 10-Q, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. KRONOS VENTURES CORP. (A DEVELOPMENT STAGE COMPANY) INTERIM BALANCE SHEETS June 30, (unaudited) December 31, (audited) ASSETS Current Assets Cash $ — $ — Total Current Assets — — TOTAL ASSETS $ — $ — LIABILITIES & STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued expenses — Total current liabilities — TOTAL LIABILITIES — Stockholders’ Equity (Deficit) Preferred stock ($.0001 par value, 20,000,000 shares authorized; none issued and outstanding) — — Common stock ($.0001 par value, 500,000,000 shares authorized, 31,390,000 shares issued and outstanding as of June 30, 2014 and December 31, 2013) Deficit accumulated during developmental stage ) ) Total Stockholders’ Equity (Deficit) — TOTAL LIABILITIES & STOCKHOLDERS’ EQUITY (DEFICIT) $ — $ — The accompanying notes are an integral part of these unaudited interim financial statements. 4 KRONOS VENTURES CORP. (A DEVELOPMENT STAGE COMPANY) INTERIM STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, 2014 Three Months Ended June 30, 2013 Six Months Ended June 30, 2014 Six Months Ended June 30, 2013 Period from January 31, 2012 (Date of Inception) through June 30, 2014 Revenues $
